Case 18-10358-jal        Doc 28     Filed 03/19/19     Entered 03/19/19 10:51:57     Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF KENTUCKY
                               BOWLING GREEN DIVISION

 In Re:                                              Case No. 18-10358

 Alvin D. Manning
                                                     Chapter 13
 Bonnie K. Manning

 Debtors                                             Judge Joan A. Lloyd

  AGREED ORDER TO CONTINUE HEARING ON MOTION FOR RELIEF FROM
  STAY REGARDING PROPERTY KNOWN AS 152 STONE RD., WOODBURN, KY
                        42170 (Doc. No. 25)

          This matter came to be considered on the Motion for Relief from Stay regarding property

known as 152 STONE RD., WOODBURN, KY 42170, set for Thursday, March 21, 2019 at 9:00

a.m.

          The parties have alleged that good cause exists to continue the hearing.

          IT IS, THEREFORE ORDERED that the hearing on the Debtor’s Motion for Relief from

Stay regarding property known as 152 STONE RD., WOODBURN, KY 42170 is continued to

________________ at _______ a.m./p.m.

          IT IS SO ORDERED.

 Agreed Upon:

 /s/ Molly Slutsky Simons
 Molly Slutsky Simons (97962)
 Sottile & Barile, Attorneys at Law
 P.O. Box 476
 Loveland, OH 45140
 Phone: 513.444.4100
 Email: bankruptcy@sottileandbarile.com
 Attorney for Creditor
Case 18-10358-jal    Doc 28     Filed 03/19/19   Entered 03/19/19 10:51:57   Page 2 of 2



 /s/ Robert C. Chaudoin
 Robert C. Chaudoin
 519 E. 10th Street
 P.O. Box 390
 Bowling Green, KY 42102-0390
 Phone: 270.842.5611
 chaudoin@harlinparker.com
 Debtors’ Attorney
 (Per Authorization received on 3/19/2019)

Copies to:

Robert C. Chaudoin
519 E. 10th Street
P.O. Box 390
Bowling Green, KY 42102-0390
chaudoin@harlinparker.com

William W Lawrence
310 Republic Plaza
200 S. Seventh St
Louisville, KY 40202
ECF@louchapter13.com
Chapter 13 Trustee

Asst. U.S. Trustee
Office of the U.S. Trustee
601 West Broadway #512
Louisville, KY 40202
ustpregion08.lo.ecf@usdoj.gov

Alvin D. Manning, Debtor
152 Stone Road
Woodburn, KY 42170

Bonnie K. Manning, Debtor
152 Stone Road
Woodburn, KY 42170
